DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/28/2020.
Claims 1-11 and 20 are cancelled.
Claims 12-19 are elected.
Claims 21-32 are new.
Claims 12-19 and 21-32 are pending.
Claims 12-19 and 21-32 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election Acknowledgement 
The Applicant’s election on claims 12-19 without traverse in the reply on 12/28/2020 is acknowledged.  Claims 1-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 26 recite “determining a merchant employee associated with a merchant location for the merchant device.” According to the disclosure (¶ 21, 49), “Emoji determination application 150 may communicate usage information to a merchant employee and/or merchant device 130 for use by the merchant employee with communicating back to the user.” A determination is never made as to the employee of the merchant. They are sent information that is used in communicating with a user. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 16, 18, 25, and 27  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 25 recite “determining a plurality of uses … the location-specific emoji used with the message and the plurality of uses”. The claims are unclear and indefinite as to the scope of the “plurality of uses”. The claimed plurality of uses are vague and broad and make the claims unclear and indefinite. 
Claims 18 and 27 recite “wherein the notification comprises a merchant interaction process for the merchant employee with a user associated with the mobile device through the identifier.” The claims are unclear and indefinite as to the meaning of the limitation. It is unclear whether Applicant attempted to claim “wherein the notification comprises a merchant interaction process for the merchant employee, with a user, associated with the mobile device through the identifier” or “wherein the notification comprises a merchant interaction process for the merchant employee with a user, associated with the mobile device, through the identifier” or “wherein the notification comprises a merchant interaction process for the merchant employee, with a user associated with the mobile device, through the identifier”. The claims are unclear and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 20-25 and 29-32are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (2016/0085773) (“Chang”).
Regarding claims 12, 21 and 29, Chang discloses a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (¶ 136-138, 145): 
Chang - the machine-readable medium 2138 is non-transitory (in other words, not having any transitory signals) in that it does not embody a propagating signal…The memory 2130 comprises a main memory 2132, a static memory 2134, and a storage unit 2136 accessible to the processors 2110 via the bus 2102, according to some embodiments. The storage unit 2136 can include a machine-readable medium 2138 on which are stored the instructions 2116 embodying any one or more of the methodologies or functions described herein. The instructions 2116 can also reside, completely or at least partially, within the main memory 2132, within the static memory 2134, within at least one of the processors 2110 (e.g., within the processor's cache memory), (¶ 137, 145)

detecting metadata for a transaction between a mobile device and a merchant device (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through determination of a device geo-location, processing of transaction data and/or metadata, or other information available to the device or a service provider server. The location of the device may also be detected through information from another device, such as a merchant device at the location.” For the purpose of claim interpretation, detecting metadata is understood to mean determining the location of the device. 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)

detecting that the mobile device initiates a message associated with the transaction (¶ 30, 33, 85, 94); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device). (¶ 30)

determining that the message is associated with a generic emoji (Fig 17, 18; ¶ 27, 30, 116-120); 
Chang - Emoticons (also referred to as emojis) are expressive images, ideograms, or pictographs used to convey an emotion or other connotation in association with a variety of communications. … At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. (¶ 27, 116)

determining, based on metadata associated with the transaction, a location- specific emoji as a substitute for the generic emoji in the message associated with the transaction (¶ 28-30, 77, 78, 86, 116-120); and 
Chang- the pictograph module 170 infers a predicted preference based on the portion of the message content. For example, if the text is indicative of a particular pictograph category… At operation 1710, the communication module 162 receives at least a portion of a message content. For instance, the message content comprises an image and text. In this instance, the communication module 162 can 

causing to be displayed, through an application on the mobile device, the location- specific emoji with the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom pictograph on a user interface of the user device. For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)

Regarding claims 13, 22 and 30, Chang discloses  wherein the detecting the metadata comprises one of: receiving the metadata from the mobile device in response to initiation of the transaction using the application on the mobile device; receiving the 
Regarding claims 14, 23 and 31, Chang discloses  wherein the metadata comprises a merchant device identifier for the merchant device, and wherein the location-specific emoji is determined by: determining a merchant location for the mobile device based on the merchant device identifier (¶ 33, 34, 51-54); and determining that the merchant location provides the location-specific emoji in place of the generic emoji (¶ 28-34, 51, 52, 70, 71), wherein the causing the location-specific emoji to be displayed comprises replacing the generic emoji with the location-specific emoji when the generic emoji is selected for the message (¶ 60, 70, 73, 96, 98, 116-120).  
Claim Interpretation- According to the disclosure (¶ 15,19), “In some embodiments, the location-specific emoji may replace another generic emoji that may generally be displayed to the user, for example, by exchanging the generic emoji in a menu, interface, or option with the location-specific emoji. When replacing the location-specific emoji, the user may be provided with an option to revert to the generic emoji.  In other embodiments, the location-specific emoji may instead be displayed alongside or next to the generic emoji or may be selectable from the generic emoji (e.g., with an option to change to the location-specific emoji).” Given that there could be multiple merchants in a single location, 
Regarding claims 15, 24 and 32, Chang discloses detecting a geo-location of the mobile device through a location detection component of the mobile device, wherein the location-specific emoji is further based on the geo-location matching a merchant location for the transaction (Fig. 1; ¶ 33, 43, 51-54, 68, 89-91).  
Regarding claims 16, and 25, Chang discloses detecting that the location-specific emoji is used with the message (¶ 30, 33, 55, 56); determining a plurality of uses of the location-specific emoji for a merchant associated with the merchant device (¶ 36, 51, 52, 61); and providing usage information of the location-specific emoji to the merchant, wherein the usage information is associated with the location-specific emoji used with the message and the plurality of uses (¶ 51, 52, 58, 61, 62).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2016/0085773) (“Chang”), and further in view of  Montaque et al. (2017/0358010) (“Montaque”).

92626Regarding claims 18, and 27, Montaque teaches wherein the notification comprises a merchant interaction process for the merchant employee with a user associated with the mobile device through the identifier, and wherein the merchant interaction process comprises one of posting a response to the message, providing feedback to the message, providing a benefit to the user based on the message, providing a graphical badge for the application on the mobile device, or increasing a social networking rank associated with the user (¶ 39, 62, 63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy, (US 10848446) teaches customized emojis in messages, including merchant emojis per location. 
Clements et al., (US 20150317069) teaches replacing the emojis with generated emojis. 
Black et al., (US 20110010271) teaches selecting vendors with multiple vendor icons. 
Brock (US 9652791) teaches merchant locations that are identified with merchant logos for transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685